The opinion of the court was delivered by
Dixon, J.
We think the position of the plaintiff is well founded. The legislature did not intend to include the main*130tenance of suits in the business which it forbade to be transacted. Moreover, by expressly prohibiting the maintenance of suits on contracts made in this state, it impliedly permitted suits on contracts made elsewhere, and it further expressly authorized suits on lawful contracts made prior to the passage of the act, without any restriction as to the place where such contracts had been made. We interpret the law to permit foreign corporations, without complying with its provisions, to maintain suits in this state on contracts made anywhere before the passage of the act, and on contracts made outside of the state since the passage of the act.
We therefore consider the plea defective, and it must be struck out, with costs.